Exhibit 10.36

 

Walker & Dunlop, Inc.

2015 Equity Incentive Plan

 

Management Deferred Stock Unit Purchase matching Program

restricted Stock Unit Agreement

COVER SHEET

Walker & Dunlop, Inc., a Maryland corporation (the “Company”), hereby grants
restricted stock units (the “Restricted Stock Units”) relating to shares of the
Company’s common stock, par value $0.01 per share (the “Stock”), to the
Participant named below, subject to the vesting conditions set forth below.
Additional terms and conditions of the Restricted Stock Units are set forth on
this cover sheet and in the attached Restricted Stock Unit Agreement (together,
the “Agreement”), in the Company’s Management Deferred Stock Unit Purchase
Matching Program (as amended from time to time, the “Matching Program”), and in
the Company’s 2015 Equity Incentive Plan (as amended from time to time, the
“Plan”). 

 

 

Grant Date:

 

 

 

Name of Participant:

 

 

 

Last Four Digits of Participant’s Social Security Number:

 

 

 

Number of Restricted Stock Units:

 

 

 

Vesting Schedule:

The Restricted Stock Units shall vest in full on [●], subject to the
Participant’s continued Service from the Grant Date through the vesting date.
Notwithstanding the foregoing, the Restricted Stock Units are subject to vesting
acceleration in accordance with Section 4(g) of the Matching Program.

 

You agree to all of the terms and conditions described in the Agreement, the
Matching Program, and the Plan, copies of which will be provided on request,
unless you deliver a notice in writing within thirty (30) days of receipt of
this Agreement to the Company stating that you do not accept the terms and
conditions described in this Agreement, the Matching Program, and the Plan.  You
acknowledge that you have carefully reviewed the Matching Program and the Plan
and agree that the Matching Program and the Plan, as applicable, will control in
the event any provision of this Agreement should appear to be inconsistent.

 

 

Attachment

This is not a stock certificate or a negotiable instrument.







--------------------------------------------------------------------------------

 



Walker & Dunlop, Inc.

2015 Equity Incentive Plan

Management Deferred Stock Unit Purchase matching Program

Restricted Stock Unit Agreement

 

 

Restricted Stock Units

This Agreement evidences an award of Restricted Stock Units in the number set
forth on the cover sheet and subject to the terms and conditions set forth in
the Agreement, the Matching Program, and the Plan.

 

 

Restricted Stock Unit Transferability

Your Restricted Stock Units may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered, whether by operation of law or otherwise,
nor may the Restricted Stock Units be made subject to execution, attachment, or
similar process.  If you attempt to do any of these things, you will immediately
and automatically forfeit your Restricted Stock Units.

 

 

Vesting

Your Restricted Stock Units will vest in accordance with the vesting schedule
set forth on the cover sheet of this Agreement.  Notwithstanding the foregoing,
you will forfeit to the Company all of the unvested Restricted Stock Units on
the date of your termination of Service.

 

 

Delivery

Subject to Section 4(d) of the Matching Program, including without limitation
any delay required by that section for “specified employees” within the meaning
of Section 409A, delivery of the shares of Stock represented by your vested
Restricted Stock Units will be made in accordance with your deferral election
under the Matching Program and the Company’s Management Deferred Stock Unit
Purchase Plan (the “Deferral Election”), which is attached to this Agreement as
Exhibit A.  

 

 

Evidence of Issuance

The issuance of the shares of Stock with respect to the Restricted Stock Units
will be evidenced in such a manner as the Company, in its discretion, deems
appropriate, including, without limitation, book-entry, registration, or
issuance of one or more share certificates.

 

 

Withholding

You agree to satisfy any tax or withholding obligations in accordance with
Section 8 of the Matching Program.

 

 

Notice and Non-Solicitation

The following notice and non-solicitation provisions will apply to you unless
you have entered into an applicable employment or other written agreement with
the Company or any Affiliate that has more restrictive notice and
non-solicitation provisions (in which case, the more restrictive provisions in
such employment or other written agreement will apply).

 





2

--------------------------------------------------------------------------------

 



 

 

 

 

 

You agree as a condition of the Restricted Stock Units that in the event you
decide to leave the Company or an Affiliate for any reason, you will provide the
Company or the Affiliate with thirty (30) days’ prior notice of your departure
(during which period, in the Company’s or its Affiliate’s sole discretion, you
may be placed on paid leave), and you will not commence employment with anyone
else during that period.  For a period of ninety (90) days following the
termination of your Service for any reason, you will not directly or indirectly
solicit any employees of the Company or its Affiliates for employment or
encourage any employee to leave the Company or any Affiliate.

 

 

Retention Rights

This Agreement and the grant of Restricted Stock Units evidenced by this
Agreement do not give you the right to be retained by the Company or any
Affiliate in any capacity.  Unless otherwise specified in an employment or other
written agreement between the Company or any Affiliate, as applicable, and you,
the Company or an Affiliate, as applicable, reserves the right to terminate your
Service with the Company or an Affiliate at any time and for any reason.

 

 

Stockholder Rights

You have no rights as a stockholder with respect to the Restricted Stock Units
unless and until the Stock relating to the Restricted Stock Units has been
delivered to you.  You will, however, be entitled to receive, upon the Company’s
payment of a cash dividend on outstanding Stock, a Dividend Equivalent Right in
additional Restricted Stock Units for each Restricted Stock Unit that you hold
as of the record date for such dividend equal to the per-share dividend paid on
the Stock.  The Dividend Equivalent Rights shall be governed by your Deferral
Election. 

 

 

Clawback

The Restricted Stock Units are subject to mandatory repayment by you to the
Company to the extent you are or in the future become subject to any Company or
Affiliate “clawback” or recoupment policy or Applicable Laws that require the
repayment by you to the Company of compensation paid by the Company to you in
the event that you fail to comply with, or violate, the terms or requirements of
such policy or Applicable Laws.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under Applicable Laws, and you are subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 or you
knowingly engaged in the misconduct, were grossly negligent in engaging in the
misconduct, knowingly failed to prevent the misconduct, or were grossly
negligent in

 





3

--------------------------------------------------------------------------------

 



 

 

 

failing to prevent the misconduct, you shall reimburse the Company the amount of
any payment in settlement of the Restricted Stock Units earned or accrued during
the twelve (12)-month period following the first public issuance or filing with
the Securities and Exchange Commission (whichever first occurred) of the
financial document that contained such material noncompliance.

 

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

The Matching Program and the Plan

The text of the Matching Program and the Plan is incorporated into this
Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Matching
Program or the Plan and have the meaning set forth in the Matching Program or
the Plan, as applicable.

 

This Agreement, the Matching Program, and the Plan constitute the entire
understanding between you and the Company regarding the Restricted Stock
Units.  Any prior agreements, commitments, or negotiations concerning the
Restricted Stock Units are superseded.

 

 

Data Privacy

To administer the Matching Program and the Plan, the Company may process
personal data about you.  Such data includes, but is not limited to, information
provided in this Agreement and any changes thereto, other appropriate personal
and financial data about you, such as your contact information, payroll
information, and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Matching Program and the
Plan.  By accepting the Restricted Stock Units, you give explicit consent to the
Company to process any such personal data.

 

 

Disclaimer of Rights

The grant of Restricted Stock Units under this Agreement will in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to
you.  You will have no rights under this Agreement, the Matching Program, or the
Plan other than those of a general unsecured creditor of the
Company.  Restricted Stock Units represent unfunded and unsecured obligations of
the Company, subject to the terms and conditions of the Matching Program, the
Plan, and this Agreement.

 

 

Electronic Delivery

By accepting the Restricted Stock Units, you consent to receive documents
related to the Restricted Stock Units by electronic delivery and, if requested,
agree to participate in the Plan and Matching Program

 





4

--------------------------------------------------------------------------------

 



 

through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and your consent shall
remain in effect throughout your term of Service and thereafter until you
withdraw such consent in writing to the Company.

 

 

Code Section 409A

The grant of Restricted Stock Units under this Agreement is intended to comply
with Code Section 409A (“Section 409A”) to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
and administered to be in compliance with Section 409A.  Notwithstanding
anything to the contrary in the Plan, the Matching Program, or this Agreement,
neither the Company, its Affiliates, the Board, nor the Committee will have any
obligation to take any action to prevent the assessment of any excise tax or
penalty on you under Section 409A, and neither the Company, its Affiliates, the
Board, nor the Committee will have any liability to you for such tax or
penalty.  For purposes of this grant, a termination of Service only occurs upon
an event that would be a Separation from Service within the meaning of Section
409A. 

 

By accepting this Agreement, you agree to all of the terms and conditions
described above, in the Matching Program, and in the Plan.

 

 



5

--------------------------------------------------------------------------------

 



Exhibit A

[See posted Deferral Election Agreement]

A-1

--------------------------------------------------------------------------------